Title: From Thomas Jefferson to William Dandridge, 7 October 1807
From: Jefferson, Thomas
To: Dandridge, William


                        
                            Oct. 7. 07.
                        
                        To Capt. William Dandridge and the Henrico junior Volunteer infantry attached to the 33d. regiment of
                            Virginia Militia.
                        The offer of your service in supporting the rights of your country merits & meets the highest praise; &
                            whenever the moment arrives in which these rights must appeal to the public arm for support, the spirit from which your
                            offer flows, that which animates a nation, will be their sufficient Safeguard.
                        Having required from the Governors of the several States their certain quotas of militia to be ready for
                            service, & recommended at the same time     preference of Volunteers under the acts of Congress & particularly that of
                            the 24th. of Feby. 1807. the acceptance & organisation of such volunteers has been delegated to them.
                        Tendering therefore the thanks of our country so justly deserved for all offers of service made to me, I must
                            add that it is necessary to renew them to the Governor of the State for the purposes of acceptance & organisation
                        I salute you with great respect.
                        
                            Th: Jefferson
                     
                        
                    